72 F.3d 133
96-1 USTC  P 50,020
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.LA PETITE ACADEMY, INC., Appellant,v.UNITED STATES of America, Appellee.
No. 95-1912WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 14, 1995.Filed:  December 21, 1995.

Before FAGG, GARTH,* and WOLLMAN, Circuit Judges.
PER CURIAM.


1
La Petite Academy, Inc. appeals the district court's order upholding the decision of the Commissioner of Internal Revenue disallowing the investment tax credit La Petite claimed for the 1984 and 1985 taxable years.  Having carefully reviewed the record and the parties' briefs, we conclude the district court correctly entered judgment in favor of the Government.  We thus affirm on the basis of the district court's thorough, well-reasoned order.  See 8th Cir.  R. 47B.



*
 The HONORABLE LEONARD I. GARTH, United States Circuit Judge for the Third Circuit, sitting by designation